DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-10, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US 2020/0059390 A1).
	Regarding claims 1, 5, 9, and 13, Zhang discloses an information transmission method, comprising: 
receiving, by a communications device, first downlink control information that comprises scheduling information used by the communications device to transmit first data (490th paragraph and Fig. 23, UE receives UL grant of an RAR.  Herein, the UL grant of an RAR, illustrated in Fig. 23, is DCI), and wherein the first downlink control information is in a DCI format 6-0B (596th paragraph, DCI format 6-0B is used for scheduling), and further comprises indication information used to indicate that the first data transmitted by the communications device is a first message 3 or a second message 3 (497th paragraph, the signaling overhead of the second MCS indication field can occupy the reserved area immediately after the UL grant field, illustrated in Fig. 23.  The second MCS indication field is selected, UE can carry UL data in MSG3 (this is equivalent to the second message 3 recited in the claim) and vice versa the UL data cannot be carried in MSG (this is equivalent to first message 3 recite in claim)); and 


Regarding claims 2, 6, 10, and 14, Zhang discloses that wherein the first downlink control information further comprises a first modulation and coding scheme field, and wherein the indication information is carried by the first modulation and coding scheme field (497th paragraph, the signaling overhead of the second MCS indication field can occupy the reserved area immediately after the UL grant field, illustrated in Fig. 23.  The second MCS indication field is selected, UE can carry UL data in MSG3 (this is equivalent to the second message 3 recited in the claim) and vice versa the UL data cannot be carried in MSG (this is equivalent to first message 3 recite in claim)).

Regarding claims 4, 8, 12, and 16, Zhang discloses that wherein the first message 3 is a message 3 that does not carry user data, and the second message 3 is a message 3 that carries the user data (497th paragraph, the signaling overhead of the second MCS indication field can occupy the reserved area immediately after the UL grant field, illustrated in Fig. 23.  The second MCS indication field is selected, UE can carry UL data in MSG3 (this is equivalent to the second message 3 recited in the claim) and vice versa the UL data cannot be carried in MSG (this is equivalent to first message 3 recite in claim)).

Allowable Subject Matter
Claims 3, 7, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Ye et al (US 2019/0045554 A1) discloses design of early data transmission in wireless system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472